Marshall, J.
The order must be affirmed. The evidence has not been examined with a view of determining, from an original standpoint and by carefully balancing of probabilities, whether the decision of the civil court be right. No such treatment of cases of this sort can ordinarily be expected. It is useless to appeal from a circuit court’s determination on a pure matter of fact, unless the record presents manifest error. Appreciation that, under our judicial system, the trial, or first court of -review, on mere matters of fact, is practically supreme in all ordinary cases, will greatly promote the speedy economical termination of litigation. To *164come here, unless counsel are pretty clearly convinced of there being no room whatever in the evidence for the decision of the circuit court, in general, means mere delay and waste, both public and private. ’ -
The record in this case comes quite short of showing error within the field above indicated. It has been examined to the point of convincing this court of that and there the investigation rests. It is not thought' best, ordinarily, to review, analyze, and weigh the evidence in an opinion in such a case, stating at length and with precision just' how the conclusion was reached here. This case has no distinguishing characteristics to render it an exception. It is a very ordinary instance of the circuit court thinking the evidence to be open to reasonably conflicting inferences on the vital matter of fact, requiring the question of which is the proper inference to be submitted to the judgment of a jury. In that field, in general, the circuit court will not be overruled even if here, viewing the evidénce from an original standpoint, it seems probable that a different decision might be better supported. There must be practicably no reasonable warrant for the decision or it will not be disturbed.
By the Gourt. — The order is affirmed.